                          Case 2:14-cv-02172-JCM-NJK Document 103 Filed 12/26/18 Page 1 of 2


                     1     GARG GOLDEN LAW FIRM
                           ANTHONY B. GOLDEN, ESQ.
                     2     Nevada Bar No. 9563
                           MARGARET G. FOLEY, ESQ.
                     3     Nevada Bar No. 7703
                           3145 St. Rose Parkway, Suite 230
                     4     Henderson, Nevada 89052
                           Tel: (702) 850-0202
                     5     Fax: (702) 850-0204
                           Email: agolden@garggolden.com
                     6
                           Counsel for Defendant Omni Limousine
                     7
                                                       UNITED STATES DISTRICT COURT
                     8
                                                               DISTRICT OF NEVADA
                     9
                   10     CHRISTY MCSWIGGIN, ET AL.,
                                                                              CASE NO.: 2:14-cv-02172-JCM-NJK
                   11                                    Plaintiffs,

                   12     vs.                                                 STIPULATION AND [PROPOSED]
                                                                              ORDER FOR EXTENSION OF TIME TO
                   13                                                         RESPONDE TO PLAINTIFFS’ MOTOIN
                          OMNI LIMOUSINE,                                     TO ENFORCE SETTLEMENT
                   14
                                                         Defendant.           [FIRST REQUEST]
                   15

                   16
                          RONALD KEEN, ET AL.,
                   17                                                         CASE NO.: 2:16-cv-01903-JCM-GWF
                                                         Plaintiffs,
                   18
                          vs.
                   19

                   20     OMNI LIMOUSINE,

                   21                                    Defendant.

                   22

                   23             Plaintiffs and Defendant, by and through their attorneys of record, hereby stipulate to an
                   24      extension of the deadline for Defendant to file a response to Plaintiffs’ Motion to Enforce
                   25      Settlement (ECF No. 102) from December 26, 2018 to Monday, January 7, 2019. Defense
                   26      counsel is attempting to resolve the issue with Defendant but, due to holiday travel, has not been
                   27      able to connect with Defendant to discuss in sufficient detail prior to the deadline to respond to
                   28      the Motion. This stipulation is not made for the purpose of delay but to allow counsel sufficient
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:14-cv-02172-JCM-NJK Document 103 Filed 12/26/18 Page 2 of 2


                     1     time to discuss a possible resolution with Defendant to make continued motion practice

                     2     unnecessary.

                     3            IT IS SO STIPULATED.

                     4     DATED December 26, 2018.                   DATED December 26, 2018.

                     5     THIERMAN BUCK LLP                          GARG GOLDEN LAW FIRM
                     6
                           By: /s/ Joshua D. Buck                     By: /s/ Anthony B. Golden
                     7        Mark R. Thierman, Esq.                     Anthony B. Golden, Esq.
                              Joshua D. Buck, Esq.                       Margaret G. Foley, Esq.
                     8        Leah L. Jones, Esq.                        3145 St. Rose Parkway, Suite 230
                              Joshua R. Hendrickson, Esq.                Henderson, NV 89052
                     9        7287 Lakeside Drive                        Tel: (702) 850-0202
                              Reno, NV 89511
                   10         Tel. 775-284-1500
                   11         Attorneys for Plaintiffs                      Attorneys for Defendant
                   12

                   13                                             ORDER
                   14                                       IT IS SO ORDERED.
                   15

                   16

                   17                                       UNITED STATES DISTRICT JUDGE
                   18
                                                                     January 3, 2019
                                                            DATED:
                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                   2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
